Citation Nr: 0312718	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  94-22 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for the purpose of establishing eligibility 
for VA death pension benefits.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to January 
1956.  He died in November 1988 and the appellant is his 
widow.

This comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  
This case was previously before the Board in April 2002 and 
remanded for additional development and adjudication.


FINDINGS OF FACT

1.  The record reflects that the appellant and the veteran 
lived together and held themselves out to the community as 
husband and wife for several years prior to his death.

2.  No children were born of the union of the veteran and the 
appellant.

3.  The veteran and the appellant were ceremonially married 
on September [redacted]
, 1988.

4.  The veteran died on November [redacted]
, 1988.

5.  Common-law marriage is not recognized under New York or 
Puerto Rico law, and the appellant did not know that the lack 
of a legal marital ceremony was a legal impediment to her 
marriage to the veteran.

6.  The appellant's common-law marriage to the veteran is 
invalid under New York and Puerto Rico law; however, the 
marriage is deemed to be valid for purposes of entitlement to 
VA benefits under applicable law and regulations.


CONCLUSION OF LAW

The requirements for a deemed valid marriage between the 
appellant and the veteran for VA purposes are met.  38 
U.S.C.A. §§ 101, 103, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.50, 3.52, 3.205 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the grant of the benefit below, it is concluded 
that all pertinent evidence has been obtained, and there is 
no further duty to provide notice or assistance in 
development of the claim.

Generally, to be entitled to VA death benefits as a 
"surviving spouse" of a veteran, an appellant must have 
been the veteran's spouse at the time of the veteran's death 
and have lived continuously with the veteran from the date of 
their marriage to the date of the veteran's death.  38 
U.S.C.A. § 101(3) (West 2002).  "Marriage" means a marriage 
valid under the law of the place where the parties resided at 
the time of the marriage or the law of the place where the 
parties resided when the rights to benefits accrued.  38 
U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2002).  
"Surviving spouse" means a person of the opposite sex who 
is a widow or widower provided the marriage meets the 
requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(c) 
(2002).

The validity of a marriage is determined based upon the law 
of the jurisdiction where the parties resided at the time of 
the marriage or when the rights to benefits accrued.  38 
C.F.R. § 3.1(j); see Sanders v. Brown, 6 Vet. App. 17 (1993).  
A valid marriage may be established by various types of 
documentary evidence together with the appellant's certified 
statement concerning the date, place and circumstances of 
dissolution of any prior marriage, provided that such facts, 
if they were to be corroborated by the evidence, would 
warrant acceptance of the marriage as valid.  38 C.F.R. 
§ 3.205(a) (2002).  In jurisdictions where marriages other 
than by ceremony are recognized, the marriage may be 
established by the affidavits or certified statements of one 
or both of the parties to the marriage, if living, setting 
forth all of the facts and circumstances concerning the 
alleged marriage, such as the agreement between the parties 
at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as a result of the relationship.  38 
C.F.R. § 3.205(a)(6)(2002).  This evidence should be 
supplemented by affidavits or certified statements from two 
or more persons who know, as the result of personal 
observation, the reputed relationship which existed between 
the parties to the alleged marriage including the periods of 
cohabitation, places of residences, whether the parties held 
themselves out as husband and wife, and whether they were 
generally accepted as such in the communities in which they 
lived.  Id.

Where a surviving spouse has submitted proof of a marriage in 
accordance with the aforementioned and also meets the 
requirements of 38 C.F.R. § 3.52, the appellant's signed 
statement that he or she had no knowledge of an impediment to 
the marriage will be accepted, in the absence of information 
to the contrary, as proof of the marriage.  38 C.F.R. § 
3.205(c) (2002).

Under 38 U.S.C.A. § 103(a) and 38 C.F.R. § 3.52, where an 
attempted marriage of a appellant to the veteran was invalid 
by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if: (1) the marriage occurred 1 
year or more before the veteran died (or existed for any 
period of time if a child was born of the purported marriage 
or was born to them before such marriage); (2) the appellant 
entered into the marriage without knowledge of the 
impediment; (3) the appellant cohabited with the veteran 
continuously from the date of marriage to the date of his or 
her death; and (4) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  All of the requirements 
must be met in order to find a deemed valid marriage.  See, 
e.g., Colon v. Brown, 9 Vet. App. 104 (1996) (in cases where 
the veteran was still legally married to another person, if 
the appellant was unaware of the legal impediment, then an 
otherwise invalid common law marriage may be deemed valid).  

VA's General Counsel has held that the requirement of a 
marriage ceremony by a jurisdiction which does not recognize 
common-law marriage constitutes a "legal impediment" to a 
valid marriage for the purpose of determining whether the 
relationship between the appellant and the veteran may be 
considered a "deemed" marriage in accordance with 38 
U.S.C.A. § 103.  See Sandoval v. Brown, 7 Vet. App. 7, 9 
(1994); VAOPGCPREC 58-91.

The appellant contends that she should be recognized as the 
veteran's surviving spouse as she lived with him continuously 
for many years prior to his death, that they held themselves 
out as husband and wife in their various communities, and 
they were legally married.  Thus, the appellant is seeking 
entitlement to the benefits based on a "deemed valid" 
marriage under 38 U.S.C.A. § 103(a) and 38 C.F.R. § 3.52.  

The Board will consider whether the time the veteran and the 
appellant cohabited could be used to extend the time they 
were together under the theory of a common-law marriage.  As 
previously noted VA regulations define marriage as "a 
marriage valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits 
accrued."  38 C.F.R. § 3.1(j) (2002).  In this case, the 
veteran and the appellant were married in Puerto Rico and 
lived in New York; therefore, the law of New York is 
controlling.

In January 1989, the appellant submitted a claim for death 
pension benefits.  She stated that the veteran died on 
November [redacted]
, 1988.  She related that she had been married 
only once, to the veteran, and that he had been married 
twice.  She stated that no children were born of the 
marriage, and that she lived with the veteran continuously 
from the date of their marriage to the date of his death.

In February 1989, the appellant submitted a copy of her 
divorce decree, showing that she was divorced from her 
previous spouse in September 1974, and a copy of the 
veteran's divorce decree, showing that he was divorced from 
his previous spouse in September 1966.  She also submitted a 
copy of her marriage certificate, reflecting that she and the 
veteran were married on September [redacted]
, 1988.  She noted that 
she had lived with the veteran for about 10 years and 
eventually married him on September [redacted]
, 1988.  She related 
that thereafter, she lived with him continuously until his 
death.

In April 1989, the RO denied the appellant's claim for death 
benefits, on the basis that she was not entitled to 
recognition by VA as the veteran's surviving spouse as she 
had not been married to him for one year prior to his death.

In June 1992, the appellant submitted an application to 
reopen her claim for entitlement to recognition by VA as the 
veteran's surviving spouse.  She said she wanted to appeal 
the RO's April 1989 decision because she lived 17 years with 
the veteran in common law, and they were married in Puerto 
Rico in 1988 just before his death.  She indicated that she 
had proof that she and the veteran were together all of this 
time and that he claimed her as his wife.  She said that she 
felt that the VA's law was unjust because most veterans were 
unaware of it, and that the veteran and his spouse, whether 
married legally or by common law, should not be held 
responsible.  She submitted a copy of the veteran's death 
certificate, which reflects that he died on November [redacted]
, 
1988, and which lists her as his wife.  The veteran's usual 
residence was listed as New York.  She also submitted a 
duplicate copy of her marriage certificate.

In August 1992, the appellant submitted statements of marital 
relationship.  She stated that she and the veteran began 
living together as husband and wife in 1968, and that they 
lived at one address in New York City from 1968 to 1988.  She 
said she and the veteran always used the same last name.  She 
stated that neither she nor the veteran had lived with 
another person as husband and wife, and that she and the 
veteran were generally known as husband and wife.  The 
appellant signed two of the forms with her maiden name, and 
one using the last name of the veteran.

In March 1993, the appellant submitted affidavits dated in 
February 1993 from the veteran's son, the appellant's nephew, 
and a long-time acquaintance.  The veteran's son stated that 
the appellant was his father's wife, who lived with him for 
about 16 years prior to his death.  The appellant's nephew 
stated that the appellant lived with the veteran from 1974 to 
1988, and that they lived together as husband and wife even 
though they were not legally married until 1988.  He stated 
that they continued living together until the veteran died.  
The acquaintance stated that he had known the appellant for 
16 years, during which time she lived with the veteran until 
he died.  By a statement dated in March 1993, the appellant 
said, "It was always our intention to get married during all 
the years that we lived together but because of one setback 
or another, we were unable to do so until a few months before 
his death."

By a statement dated in November 1993, the appellant 
requested reconsideration of her claim due to the fact that 
she and the veteran originally "lived common law" for a 
period of 17 years and then married two months prior to the 
veteran's death.

In March 1995, the RO received a letter from a caseworker of 
a U.S. Congressman.  She contended that the appellant was 
entitled to VA pension benefits.  She enclosed a duplicate 
copy of the appellant's marriage certificate, a copy of the 
veteran's Social Security card, a copy of the veteran's life 
insurance form dated in May 1988, which lists the appellant, 
under her maiden name, as his spouse, a duplicate copy of the 
veteran's death certificate, a copy of the veteran's son's 
birth certificate, and duplicate copies of the affidavits 
summarized above.  She also enclosed copies of two one-year 
lease agreements dated in December 1981 and January 1983, 
signed by the veteran and listing the appellant as his wife.

By a statement dated in December 1996, the appellant's 
representative asserted that the evidence demonstrated that 
the veteran and the appellant lived together as husband and 
wife.

At a July 2000 RO hearing, the appellant reiterated many of 
her assertions via an interpreter.  She used her maiden name 
at the hearing.  The appellant's representative contended 
that the appellant was the veteran's common-law wife, and 
that she and the veteran entered their relationship believing 
that it would be recognized as a common-law relationship.  
She stated that during her marriage to the veteran, the 
appellant used his last name.  The appellant testified that 
she could not remember the year in which she began living 
with the veteran, but said that at that time she believed she 
was entering a common-law marriage.  She stated that they 
lived in their first apartment for seven years, that the 
veteran supported her as she did not work, and that she 
helped to raise his children.  She stated that when they 
began living together, they were both divorced.  She said she 
and the veteran were accepted in their church community as 
husband and wife.  At the hearing, the appellant submitted a 
copy of the bill for the veteran's funeral, reflecting that 
she agreed to pay the expenses, and a copy of her 
identification card, using the veteran's last name.

Pursuant to the April 2002 Board remand the appellant 
submitted a statement indicating that she did not know that 
common law marriage was not recognized in New York or Puerto 
Rico but lived with the veteran for 20 years. She also stated 
that English is not her primary language and that everything 
must be translated for her.  She stated that when she 
received the February 2003 supplemental statement of the case 
she "did not know what it said."

In the instant case, although the appellant continuously 
lived with the veteran for more than 1 year prior to the date 
of his death, the appellant and the veteran did not legally 
marry until approximately 2 months prior to his death.  
Although neither place of residence of the appellant and the 
veteran, New York nor Puerto Rico, recognizes common-law 
marriage, the appellant, in a signed statement in March 2003 
as well as in her appeal, reported that she was not aware 
that a ceremonial marriage was required until after the 
veteran's death.  Thus, the Board finds that the appellant 
has established that she did not know that New York or Puerto 
Rico required a ceremonial marriage for the marriage to be 
legal at the time she began living with the veteran.  
Furthermore, the appellant has submitted supporting 
statements from the veteran's son, the appellant's nephew and 
an acquaintance, who knew the couple well and were in a 
position to attest to their relationship.

Upon review, the Board finds that the appellant's marriage in 
common law to the veteran is valid under this regulation.  
The evidence tends to show that they entered into 
cohabitation at least by December 1981, held themselves out 
to the public as man and wife for many years, and that they 
continuously lived together as such for several years prior 
to the veteran's death.  Further, it is apparent from the 
appellant's statements of record that she had no knowledge of 
a legal impediment to a valid marriage to the veteran.  
Colon, 9 Vet. App. 104 (1996); Sandoval, 7 Vet. App. 7 
(1994).  Her statements, combined with the corroborating 
statements of close friends and relatives, persuade the Board 
that the appellant and the veteran cohabited as husband and 
wife for a number of years prior to his death, as required by 
38 C.F.R. § 3.52(c).

Resolving the benefit of the doubt in favor of the appellant, 
the Board concludes that a "deemed valid" marriage as 
required under the provisions of 38 C.F.R. § 3.52 has been 
established by the evidence of record and therefore, the 
appellant has established status as a surviving spouse for VA 
purposes.  38 C.F.R. § 3.102 (2002).


ORDER

As a deemed valid marriage between the veteran and the claim 
has been established, the appeal is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


